t c memo united_states tax_court estate of roger e stangeland deceased lilah m stangeland executor and lilah m stangeland petitioners v commissioner of internal revenue respondent docket no filed date edward m robbins jr and cory stigile for petitioners kris h an and nathan c johnston for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies in petitioners’ federal income taxes and penalties as follows year deficiency dollar_figure big_number big_number penalty sec_6662 dollar_figure big_number big_number the issues for decision are whether petitioners may deduct on schedule c profit or loss from business_losses incurred by roger stangeland in the course of his consulting activities whether losses attributable to a partnership owning and operating airplanes are losses from a passive_activity and whether petitioners are liable for accuracy-related_penalties under sec_6662 the parties also dispute roger stangeland’s basis in r l air which is relevant because roger stangeland died in and petitioners can deduct from their nonpassive_income in an amount of r l air’s loss from a passive_activity that depends on roger stangeland’s basis see sec_469 this issue has been postponed for further proceedings all section references are to the internal_revenue_code for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference lilah stangeland resided in california at the time the petition was filed roger stangeland decedent died on date petitioners owned numerous companies between and petitioners had ownership interests in casa encantada a hotel motel in acapulco mexico wauconda associates an entity formed to own and operate the liberty square shopping center in wauconda illinois lido partners an entity formed to own and operate the via lido shopping center in newport beach california warehouse investment partners an entity formed to own and operate a warehouse in la mirada california rancho encantado inc an s_corporation that owns and operates a residential_rental_property and walnut grove near santa barbara california lido diner l l c an entity formed to own and operate lido diner a restaurant in newport beach california new twist l l c an entity formed to own and manage two retail stores in eugene oregon hawaiian fruit specialties l l c an entity formed to market fruit jam products and r l air l l c an entity formed to own and lease out two airplanes in addition between and petitioners were the sole shareholders of encantado enterprises inc an s_corporation that held a 99-percent limited_partnership_interest in the stangeland family limited_partnership petitioners held directly a 1-percent general_partnership interest in the stangeland family limited_partnership the stangeland family limited_partnership had ownership interests in the following entities indianhead mountain enterprises l l c an entity formed to own and operate the indianhead mountain resort in michigan indianhead mountain l l c an entity formed to hold title to the liquor license for the indianhead mountain resort and quality drug corp an entity formed to own and operate drug stores in newport beach and laguna beach california in quality drug holdings corp was formed and became the owner of quality drug corp petitioners received an ownership_interest in quality drug holdings corp we refer collectively to all of the above businesses as the businesses or petitioners’ businesses except for casa encantada rancho encantado encantado enterprises and r l air petitioners share ownership of the businesses with third parties or their children mrs stangeland kept track of the books records and miscellaneous expenses and wrote the checks for rancho encantado the businesses each had separate management groups the pharmacies owned by quality drug corp sold jams produced by hawaiian fruit specialties but other than that there were no products produced by one of petitioners’ businesses and used by another aside from his business interests decedent served on the boards of the boy scouts of america the los angeles chamber of commerce the pasadena playhouse the board_of fellows of claremont graduate school and st john’s northwestern military academy decedent was the president of petitioners’ private charity the roger and lilah stangeland foundation and petitioners were also active in fundraising for methodist hospital the pasadena playhouse and st john’s northwestern military academy decedent owned and operated a consulting services business called resent as a sole_proprietorship to help him manage petitioners’ businesses decedent worked approximately hours a week for resent petitioners’ and form sec_1040 u s individual_income_tax_return included schedules c for resent petitioners recognized no income from decedent’s consulting services although decedent did report some income on his schedules c from subletting part of resent’s office space decedent incurred expenses that were reported on his resent schedules c and include office rent supplies travel accounting and legal fees decedent also hired joanne caccamo as his executive assistant and reported her salary as an expense on the resent schedules c under wages in decedent hired roger henn to help find ways to operate petitioners’ businesses more profitably and efficiently and to help decedent identify new business ventures henn helped decedent find and acquire businesses in situations where decedent thought he had a particular skill or insight that could help those businesses grow and either make them profitable in the long run or put them in a position where they could be sold for a profit henn was compensated by resent in and and decedent reported henn’s compensation as an expense on the resent and schedules c under legal and professional services decedent and henn provided a number of services to petitioners’ businesses to sustain or enhance their profitability for example decedent oversaw the construction of the lido diner and designed the menu decedent and henn also designed the store layout for the second of quality drug corp ’s pharmacies henn helped create quality drug corp ’s infrastructure and conducted negotiations to acquire the location for a third store henn was also involved in the day-to-day management of indianhead mountain in no case was either decedent or henn reimbursed for his services by the business he was advising when either decedent or henn traveled to advise the management of petitioners’ businesses he often used r l air’s airplanes in r l air owned two airplanes--a king air and a canadair challenger in date r l air conducted a like-kind_exchange trading the challenger for a gulfstream g- iii on it sec_2002 form_8824 like-kind_exchanges r l air reported that it transferred the challenger with a fair_market_value of dollar_figure million on date and received the gulfstream with a fair_market_value of dollar_figure r l air completely refurbished the gulfstream in replacing the interior and painting the exterior r l air included two entries to its depreciation schedule gs3-1031 new with an unadjusted cost or basis of dollar_figure and gs3-refurbish with an unadjusted cost or basis of dollar_figure r l air continued to operate the king air and gulfstream in to help manage the airplanes r l air hired pinnacle air group inc in the aircraft management agreement signed by the parties in date and again in date pinnacle air group agreed that manager pinnacle air group shall supply to owner r l air all services and functions customarily provided pursuant to management agreements including but not limited to a b c d e f g employment and or supervision of flight and maintenance personnel assigned to owner’s aircraft maintenance management at contract facilities and related maintenance support functions aircraft insurance through manager fleet policy liaison with aviation regulatory agencies including the faa on owner’s behalf and compliance with all statutes ordinances rules and regulations enforced by such agencies flight and maintenance scheduling planning and communications record keeping reporting budgeting and other administrative systems travel support services for owner’s passengers as required h i j miscellaneous support services associated with the daily operation maintenance scheduling and administration of the aircraft management supervision of the operation and maintenance of the aircraft and provide the necessary far part aircraft lease agreements to owner and lessee should such arrangements be required in addition manager will provide owner with necessary flight time information for lessee invoicing purposes manager will be responsible for invoicing each respective lessee for pilot services and associated expenses pilot service revenue collected from lessee will be credited to owners sic account accordingly when one of the r l air airplanes needed maintenance curt pavlicek the owner of pinnacle air group would call decedent with bids from various maintenance facilities and would review each item of maintenance with him pinnacle air group charged r l air a monthly management fee for the services listed in the aircraft management agreement both decedent and pavlicek were involved in the negotiations for the sale of the challenger and the purchase and refurbishment of the gulfstream at times during the sale purchase and refurbishment pavlicek would speak with decedent three or four times a week during the refurbishment of the gulfstream decedent and pavlicek met in appleton wisconsin for a couple of days to decide what features to install in the gulfstream in return for pinnacle air group’s help in arranging the transaction r l air paid pinnacle air group a commission when resent used one of r l air’s airplanes caccamo was responsible for keeping track of the expenses caccamo would receive the flight logs from the pilots of the planes and would document among other things the flight number the mileage and the flight’s business_purpose in addition to flying for business decedent also used r l air for flights related to his charitable activities some of those flights were billed to and paid for by resent even though they were unrelated to petitioners’ businesses some flights paid for by resent were for petitioners’ pursuits of private investment opportunities not directly related to petitioners’ other businesses for example on several occasions in caccamo’s log listed petitioners’ flights to san jose for meetings with a silk flower floral manufacturing and design company decedent was considering acquiring on date petitioners flew to minneapolis for meetings with quality drug corp partners to discuss among other things the silk flower manufacturing company and for thanksgiving on date henn flew to oakland to meet with the silk flower manufacturing company petitioners’ federal_income_tax returns were prepared under the direction of george mccrimlisk an accountant with over years of experience on date an opinion letter directed to decedent by min yoo from the accounting firm kpmg the kpmg letter addressed the question of whether r l air should be classified as a passive_activity the letter first concluded that r l air is not engaged in rental_activity because the average period of customer use of the planes is less than days the letter then addressed whether decedent materially participated in r l air it concluded that he did because as mr stangeland has the sole responsibility for running the daily business and seeing to all the details he has regular continuous and substantial involvement he alone ensures that his vision and direction for the business are being appropriately executed it is our understanding that mr stangeland spends greater than hours per year on the airplane business the letter also noted that mr stangeland is the only other individual performing services besides the pilot who works for the leasing company as such he is the one who shoulders all the managerial responsibilities of running the business petitioners created a living_trust the trust on date for which petitioners were the grantors and co- trustees the trust document states succession of co-trustee if either individual trustee named in this trust agreement shall cease to act as co-trustee hereunder then the other individual co-trustee shall act as sole trustee under this trust agreement designated successor trustee if both individual co-trustees named in this trust agreement shall cease to act as trustee hereunder then gregory p stone shall act as successor trustee hereunder if he shall fail to qualify or cease to act as trustee hereunder then the following named alternative successor trustees shall serve in the order listed first michael f henn second security pacific national bank on date petitioners transferred assets into the trust including their interests in r l air after decedent’s death mrs stangeland signed the checks for resent mrs stangeland became the final authority with regard to petitioners’ businesses opinion respondent determined that petitioners could not deduct expenses for resent consulting activities on decedent’s schedules c because resent is not a trade_or_business respondent also argues that petitioners’ losses from r l air are passive_activity_losses and should be suspended under sec_469 a burden_of_proof sec_7491 provides that if in any court_proceeding a taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the liability of the taxpayer for any_tax imposed by subtitle a or b the secretary shall have the burden_of_proof with respect to such issue petitioners argue that they have satisfied the requirements of sec_7491 and to shift the burden_of_proof for each of the issues before the court other than the passive_activity_loss hours issue most of the issues in this case are decided on the preponderance_of_the_evidence so the burden_of_proof is not relevant see estate of black v commissioner t c __ __ slip op pincite 131_tc_185 when we make assumptions which support respondent’s determination it is because petitioners have failed to introduce credible_evidence to the contrary so the burden_of_proof does not shift see sec_7491 b schedule c expenses sec_162 provides that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business t o be engaged in a trade_or_business the taxpayer must be involved in the activity with continuity and regularity and the taxpayer’s primary purpose for engaging in the activity must be for income or profit 480_us_23 respondent argues that resent is not a trade_or_business because decedent did not engage in consulting services for income or profit petitioners’ response is two pronged first petitioners argue that decedent engaged in resent for income or profit because resent’s consulting increased the profitability of petitioners’ other businesses alternatively petitioners argue that under sec_183 the resent undertaking is part of an activity that encompasses all of petitioners’ other undertakings petitioners’ businesses and decedent’s profit_motive in the resent undertaking must be viewed from this perspective whether resent was conducted for profit resent received no compensation_for its consulting services petitioners argue that resent was conducted for profit namely the increased value of petitioners’ businesses petitioners have persuasively argued that decedent’s resent activities added value to petitioners’ various businesses however the supreme court has long held that activity geared towards increasing the value of investments is not a trade_or_business in 373_us_193 the supreme court stated devoting one’s time and energies to the affairs of a corporation is not of itself and without more a trade_or_business of the person so engaged though such activities may produce income profit or gain in the form of dividends or enhancement in the value of an investment this return is distinctive to the process of investing and is generated by the successful operation of the corporation’s business as distinguished from the trade_or_business of the taxpayer himself when the only return is that of an investor the taxpayer has not satisfied his burden of demonstrating that he is engaged in a trade_or_business since investing is not a trade_or_business and the return to the taxpayer though substantially the product of his services legally arises not from his own trade_or_business but from that of the corporation if full-time service to one corporation does not alone amount to a trade_or_business which it does not it is difficult to understand how the same service to many corporations would suffice to be sure the presence of more than one corporation might lend support to a finding that the taxpayer was engaged in a regular course of promoting corporations for a fee or commission or for a profit on their sale see 227_f2d_692 5th cir but in such cases there is compensation other than the normal investor’s return income received directly for his own services rather than indirectly through the corporate enterprise on the other hand since the tax_court found and the petitioner does not dispute that there was no intention here of developing the corporations as going businesses for sale to customers in the ordinary course the case before us inexorably rests upon the claim that one who actively engages in serving his own corporations for the purpose of creating future income through those enterprises is in a trade_or_business that argument is untenable this court elaborated to fall within the rule established in giblin holding that a certain type of consulting is a trade_or_business petitioner must show that the entities were organized with a view to a quick and profitable sale after each business had become established rather than with a view to long-range investment gains it is the early resale which makes the profits income received directly for services for the longer an interest is held the more profit becomes attributable to the successful operation of the corporate business 73_tc_1081 see ackerman v commissioner tcmemo_2009_80 farrar v commissioner tcmemo_1988_385 see also 200_f3d_545 n 8th cir affg tcmemo_1998_136 in deely the taxpayers sought to deduct the full amount of a loan made to companies they owned as a bad business debt deely v commissioner supra pincite we found that the taxpayers did not organize entities with the intent for quick resale but held on to profitable investments id pincite6 we therefore concluded that the taxpayers acted as investors and that their activities were investing activities and not a trade_or_business id pincite in ackerman v commissioner supra we considered the taxpayer’s contention that the advisory services he provided to companies he owned were a trade_or_business we stated that for the taxpayer to prevail he must show that his advisory services were provided with the purpose of selling his interest in the relevant companies at a profit in the ordinary course of his alleged business id resent’s consulting activities were geared towards increasing the investment value of petitioners’ businesses and resent was therefore not a trade_or_business resent did not provide a particular service to petitioners’ businesses henn testified that he was hired by resent for at the outset principally two purposes one was to help roger decedent find ways to operate the businesses that he owned better that is more profitably more efficiently and ultimately to produce a higher level of profit and secondly to help him identify new business ventures that he could own and operate again for the purpose of producing a profitable business resent provided consulting for the general purpose of increasing the value of petitioners’ other businesses decedent was not conducting a trade_or_business he was monitoring his investments the second purpose for which henn was hired to find new investments further enforces our conclusion that resent was involved in investing activities not a trade_or_business petitioners’ suggestion that the potential investment in the silk flower manufacturing company would have been an enhancement of petitioners’ existing businesses rather than a new acquisition is unconvincing and contrary to henn’s testimony in which he referred to new business ventures petitioners have not shown that decedent’s consulting services were provided with the purpose of selling petitioners’ interest in the businesses in a quick and profitable sale rather than with a view to long-term investment gains although the record does not establish when petitioners acquired all of their businesses apparently they did not sell any businesses during the years under consideration further many of the businesses involved joint ventures making them more difficult to sell the services decedent provided were geared towards enhancing a business’s long-term profitability this case is unlike 376_f2d_623 9th cir holding that the taxpayer was involved in a trade_or_business when the return sought was shown to be different from that flowing to an investor revg tcmemo_1965_314 a case relied on by petitioners we conclude that decedent was not in the business of providing consulting services to companies he owned so he could profit from their quick resale in the ordinary course of his business we therefore hold that resent is not a trade_or_business but is rather a vehicle for enhancing the value and profitability of petitioners’ investments petitioners argue that this case is similar to 868_f2d_833 6th cir affg in part and revg in part tcmemo_1986_569 where the court considered whether a taxpayer could deduct losses from a partnership formed to lease an airplane to a corporation controlled by the taxpayer and the other partners in campbell the court found that a profit_motive could exist for an activity that derived its income from a related corporation see de mendoza v commissioner tcmemo_1994_314 campbell is distinguishable on numerous grounds first the partners and the shareholders of the two entities in campbell were substantially the same in this case the owner of resent decedent is not substantially the same as the owners of the businesses which depending on the particular business consisted of petitioners and petitioners’ children or third parties second in campbell the purpose of the partnership was to lease an airplane to a particular corporation the two entities were closely related in this case petitioners viewed resent as an independent activity attributing all consulting activity to resent regardless of the entity benefited by the activity and using resent as a vehicle for deducting expenses unrelated to consulting third our decision that resent is not a trade_or_business turns on our finding that resent was a vehicle primarily for the enhancement of petitioners’ investments in contrast to the partnership in campbell which provided airplane leasing resent did not provide a particular service to petitioners’ businesses but tried to increase their profitability in general the type of services resent provided further supports our conclusion that it operated to enhance petitioners’ investments and was not a trade_or_business under sec_162 petitioners argue in the alternative that if resent expenses are not deductible they should be viewed as capital contributions that increase petitioners’ bases in the businesses petitioners’ bases in all their businesses except r l air are not relevant to deciding their tax deficiencies or penalties for the years at issue to the extent decedent’s basis in r l air is relevant to deciding petitioners’ deficiencies or penalties petitioners have failed to present reliable evidence of the value of resent’s consulting services or the proper allocation of resent expenses to r l air see rule a petitioners have not argued that resent’s expenses are miscellaneous_itemized_deductions deductible on schedule a itemized_deductions because they are expenses for production_of_income see sec_63 d a and b the amount deductible under sec_212 is limited to the amount exceeding percent of the taxpayer’s adjusted_gross_income sec_63 d a and b a furthermore the total amount of itemized_deductions on schedule a may be reduced if the taxpayer’s adjusted_gross_income exceeds an applicable_amount sec_68 and b we assume that petitioners did not argue that resent’s expenses are itemized_deductions because the characterization would be of limited use given the restrictions because petitioners do not argue that issue we do not address it whether resent and petitioners’ other businesses are one activity under sec_183 petitioners argue in the alternative that to determine whether resent is operated for profit we should view it as merged with petitioners’ other businesses sec_1 d income_tax regs provides the standard for determining whether two or more undertakings may be consolidated into one activity for this purpose w here the taxpayer is engaged in several undertakings each of these may be a separate activity or several undertakings may constitute one activity in ascertaining the activity or activities of the taxpayer all the facts and circumstances of the case must be taken into account generally the most significant facts and circumstances in making this determination are the degree of organizational and economic interrelationship of various undertakings the business_purpose which is or might be served by carrying on the various undertakings separately or together in a trade_or_business or in an investment setting and the similarity of various undertakings generally the commissioner will accept the characterization by the taxpayer of several undertakings either as a single activity or as separate activities in addition to the factors in the regulation we have also considered a whether the undertakings are conducted at the same place b whether the undertakings were part of the taxpayer’s efforts to find new sources of revenue from existing assets or relationships c whether the undertakings were formed as separate activities d whether one undertaking benefited from the other e whether the taxpayer used one undertaking to advertise the other f the degree to which the undertakings shared management g the degree to which one caretaker oversaw the assets of both undertakings h whether the taxpayer used the same accountant for the undertakings and i the degree to which the undertakings shared books_and_records see 94_tc_41 see also topping v commissioner tcmemo_2007_92 mitchell v commissioner tcmemo_2006_145 petitioners propose that under these standards resent and their businesses should be viewed as one activity whether we view all the businesses and resent as one activity or we view each business and the resent consulting activity associated with that business as one activity petitioners’ argument fails petitioners’ businesses cannot be viewed as one activity under sec_183 other than decedent who was involved in all of petitioners’ businesses the businesses had different management structures while some businesses may have complemented one another--for example hawaiian fruit specialties’ jam was sold in quality drug corp ’s stores and lido partners shared partners with lido diner and quality drug holdings corp --the businesses as a whole were separately functioning entities neither dependent on nor providing benefits to one another petitioners argue that the businesses all drew on decedent’s knowledge of retail sales but the businesses fail almost all the additional factors the businesses were not conducted in the same place they were formed and treated by petitioners as separate entities except hawaiian fruit specialties the businesses did not benefit from each other they shared only very limited management and they kept separate books_and_records petitioners also cannot aggregate each business with the resent consulting activity associated with that business decedent conceived of and structured resent as separate from petitioners’ businesses with separate offices and separate employees decedent conducted his advising through resent regardless of the businesses he was advising decedent also used resent as a vehicle for deducting the cost of trips that were not deductible as a trade_or_business expense such as trips to st john’s northwestern military academy for board meetings decedent’s nonconsulting activities belie petitioners’ arguments that under sec_1_183-1 income_tax regs resent and petitioners’ businesses are economically intertwined and should be joined to form one activity the additional factors on balance favor respondent resent and the businesses had separate offices so the first factor favors respondent the businesses were not created to create a new revenue source from a particular asset so the second factor favors respondent the businesses were formed as separate entities so the third factor favors respondent resent did provide benefits to the businesses so the fourth factor favors petitioners resent did not function to advertise or promote the businesses so the fifth factor is neutral decedent played a role in managing the companies and was also involved in resent but there is no evidence of other management overlap between resent and the businesses so the sixth factor favors respondent decedent oversaw both resent and the businesses so the seventh factor favors petitioners resent had its own bookkeeper who kept separate books for resent so the eighth and ninth factors favor respondent given that decedent was free to choose the structure of resent we view with suspicion petitioners’ current attempt to convince us that the separate structures of resent and the businesses should be disregarded see 429_us_569 73_tc_946 affd without published opinion 672_f2d_924 9th cir resent’s structure and books reflect that decedent used resent as a catchall to expense his investment and charitable activities on schedules c not as a vehicle to enhance a particular business petitioners may arrange their affairs to make a profit in a particular corporation see campbell v commissioner f 2d pincite but they may not create structures with separate offices separate management separate owners separate books and separate undertakings and then later claim that the structures they created are really one activity under sec_183 we conclude that resent and the businesses are separate activities under sec_183 and we will not look at the profit of the businesses in assessing whether resent was operated for profit in sum we conclude that resent was not a trade_or_business and petitioners were not entitled to deduct resent’s expenses on schedule c c r l air’s losses respondent argues that r l air’s losses are passive_activity_losses and should be suspended under sec_469 sec_469 and d suspends the deductibility of losses from certain passive activities to the extent the losses exceed the aggregate income those activities generate generally a passive_activity is a trade_or_business in which the taxpayer does not materially participate sec_469 material_participation is defined generally as regular continuous and substantial involvement in the business operations sec_469 a taxpayer can establish material_participation by satisfying any one of the seven tests provided in the regulations sec_1_469-5t temporary income_tax regs fed reg date see akers v commissioner tcmemo_2010_85 petitioners direct our attention to four of those tests the first test is whether an individual participates in the activity for over hours during the year sec_1_469-5t temporary income_tax regs supra the second test is the significant_participation_activity test under that test the activity must be a significant_participation_activity for the taxable_year and the individual’s aggregate participation in all significant participation activities during the year must exceed hours sec_1_469-5t temporary income_tax regs supra an activity is a significant_participation_activity only if the activity is a trade_or_business the individual participates in the activity for more than hours during the year and the individual cannot establish material_participation under any of the other material_participation tests in the regulations sec_1_469-5t temporary income_tax regs fed reg date the third test is whether based on all of the facts and circumstances the individual participates in the activity on a regular continuous basis sec_1_469-5t temporary income_tax regs supra however under this test an individual’s services performed in the management of an activity are not taken into account unless no person other than the individual who performs services in connection with the management of the activity receives compensation in consideration for such services and no person performs services in connection with the management of the activity that exceed the amount of services performed by the individual sec_1_469-5t temporary income_tax regs fed reg date the fourth test is whether an individual materially participated in the activity for of the past years under a different test in the regulations sec_1_469-5t temporary income_tax regs supra under all these tests participation in an activity is defined to exclude work done by an individual in the individual’s capacity as an investor in the activity unless the individual is directly involved in the day-to-day management or operations of the activity sec_1_469-5t temporary income_tax regs fed reg date work done by an individual in the individual’s capacity as an investor in the activity includes studying and reviewing financial statements or reports on operations of the activity preparing or compiling summaries or analyses of the finances or operations of the activity for the individual’s own use and monitoring the finances or operations of the activity in a nonmanagerial capacity sec_1_469-5t temporary income_tax regs supra any participation by an individual’s spouse is treated as participation by the individual sec_1_469-5t temporary income_tax regs supra we therefore treat petitioners as one unit for the purposes of determining their participation in an activity petitioners do not argue nor would the record support a finding that they participated in r l air for over hours in any of the tax years in issue however decedent did work over hours in and on resent petitioners argue that for the purposes of the passive_activity test we should view r l air and resent as one activity under sec_1_469-4 income_tax regs sec_1_469-4 income_tax regs provides that multiple trade_or_business activities may be treated as a single activity if the activities constitute an appropriate economic unit for the measurement of gain_or_loss for the purposes of sec_469 a trade_or_business activity is defined as an activity other than activities that are irrelevant here that involves the conduct_of_a_trade_or_business under sec_162 is conducted in anticipation of the commencement of a trade_or_business or involves research or experimental expenditures that are deductible under sec_174 or would be deductible if the individual adopted the method described in sec_174 sec_1_469-4 income_tax regs to aggregate r l air and resent petitioners must show that both r l air and resent are trade_or_business activities as defined in the regulations petitioners do not argue that resent was conducted in anticipation of the commencement of a trade_or_business nor can we on this record determine what such a trade_or_business would be petitioners also do not argue that resent involves research or experimental expenditures that are deductible under sec_174 nor can we on this record determine what such research expenditures would be we are left then with the question of whether resent is an activity that involves the conduct_of_a_trade_or_business under sec_162 an issue we addressed earlier we decided that resent did not involve the conduct_of_a_trade_or_business under sec_162 we therefore conclude that resent is not a trade_or_business activity under sec_1_469-4 income_tax regs and that resent cannot be aggregated with r l air under sec_1_469-4 income_tax regs to help petitioners meet the hour threshold under sec_1_469-5t temporary income_tax regs supra petitioners argue in the alternative that r l air satisfies the significant_participation_activity test under sec_1_469-5t temporary income_tax regs supra because both r l air and resent are significant participation activities and petitioners participated in both activities for more than hours each and more than hours combined see sec_1_469-5t temporary income_tax regs supra an activity is a significant_participation_activity of an individual if and only if the activity is a trade_or_business activity under sec_1_469-1t temporary income_tax regs fed reg date in which the individual significantly participates and the activity would be an activity in which the individual does not materially participate if material_participation were determined without regard to the significant_participation_activity test sec_1_469-5t temporary income_tax regs supra the first prong the trade_or_business activity test is the same as under sec_1_469-4 income_tax regs see sec_1_469-1t temporary income_tax regs supra reference to sec_1 e income_tax regs reference to sec_1_469-4 income_tax regs to satisfy the second prong the individual must have less than hours of participation as participation in excess of hours would satisfy the test at sec_1_469-5t temporary income_tax regs supra and must not be the individual with the most hours of participation in the activity as a person with the most hours of participation in the activity if in excess of hours satisfies the test at sec_1_469-5t temporary income_tax regs supra see scheiner v commissioner tcmemo_1996_ resent is not a significant_participation_activity we have already decided that resent is not a trade_or_business activity under sec_1_469-4 income_tax regs furthermore even if we assumed resent is a trade_or_business activity it would fail the second prong of the test because decedent participated in resent for over hours and therefore materially participated in resent under sec_1_469-5t temporary income_tax regs supra although resent is not a significant_participation_activity petitioners’ businesses may be respondent does not contest that petitioners’ other businesses are trades_or_businesses under sec_162 petitioners did not participate in the businesses for over hours and since each of the businesses had full- time employees petitioners did not have the most participation in the businesses thus the final step in our analysis is to determine whether petitioners’ participation in any of the businesses exceeds hours and whether petitioners’ participation in all significant participation activities exceeds hours for each year in issue sec_1_469-5t temporary income_tax regs supra the regulations provide that participation in an activity may be established by any reasonable means while contemporaneous_records are not required reasonable means may include appointment books calendars or narrative summaries sec_1_469-5t temporary income_tax regs supra the regulations do not allow a postevent ballpark guesstimate and we are not bound to accept the unverified undocumented testimony of taxpayers see shaw v commissioner tcmemo_2002_35 scheiner v commissioner supra to prove the businesses for which and the number of hours that decedent worked in and petitioners provide both testimony and documentary_evidence the testimony consists of caccamo’s recollections for and henn’s recollections for and and pavlicek’s recollections regarding r l air the documentary_evidence includes decedent’s calendar and flight logs that indicate the purposes of decedent’s travel independently each form of evidence is insufficient for us to make a determination regarding the number of hours decedent worked the testimony because it relates to such a long stretch of time many years ago and because it was given by witnesses who did not personally observe all of the hours they claimed decedent worked is unreliable the documentary_evidence is insufficient because neither the calendar nor the flight logs specify the number of hours decedent worked they tend to corroborate the testimony of the witnesses because they show decedent’s involvement with the businesses but alone they do not permit us to determine the number of hours decedent actually worked furthermore some of the flight logs indicate flights taken for nonbusiness purposes and some indicate flights taken for multiple purposes some of which were nonbusiness thus where there is testimony that establishes the amount of time decedent worked and the documentary_evidence corroborates the witness’s estimations we accept those estimations as true otherwise we do not see shaw v commissioner supra scheiner v commissioner supra decedent was alive for all of and pavlicek and henn testified regarding decedent’s participation in r l air during those years and caccamo and henn testified regarding decedent’s participation in petitioners’ other businesses pavlicek testified that he worked closely with decedent and that he pretty much was hands-on to make sure that the aircraft was doing what he wanted to do for example although pavlicek was responsible for ensuring that the airplanes were properly maintained before performing the maintenance pavlicek would review each procedure with decedent and would get decedent’s approval for everything pavlicek testified that decedent spent around hours on maintenance issues decedent sold r l air’s challenger airplane in date and purchased a gulfstream airplane in date decedent was very involved in the transaction pavlicek testified that between and decedent spent approximately hours on the negotiations involved in selling the challenger and buying and renovating the gulfstream but pavlicek also admitted that he did not personally spend all of the estimated hours with decedent and that part of the figure relied on guesswork nonetheless pavlicek’s testimony regarding the time he spent with decedent either personally or on the telephone is sufficient to support our conclusion that petitioners spent over hours participating in r l air during and decedent’s participation was not simply that of an investor because decedent participated in the sale of the challenger airplane and the purchase of the gulfstream the renovation of the gulfstream and the maintenance of the airplanes the record does not permit us to determine the number of hours decedent participated in petitioners’ other businesses during henn who worked closely with decedent in had not yet joined resent and caccamo only testified regarding decedent’s participation in resent the calendars introduced by petitioners are also of no help because they do not specify the amount of time decedent spent on each meeting we therefore conclude that for decedent did not reach the hour threshold under sec_1_469-5t temporary income_tax regs supra henn joined resent in and worked with decedent on advising a number of petitioners’ businesses he was therefore able to testify with specificity about decedent’s participation in those businesses henn testified that in decedent was primarily occupied with quality drug corp rancho encantado and r l air for quality drug corp henn testified that decedent designed the laguna beach store supervised its construction and hired its store manager he estimated that decedent spent around hours working for quality drug corp in henn also testified that decedent spent hours working at rancho encantado supervising harvest operations and otherwise managing the property although we are skeptical regarding the accuracy of these estimates henn’s testimony regarding the types of activities that decedent engaged in is credible and combined with decedent’s activities for r l air we are convinced that decedent has met the 500-hour threshold under sec_1_469-5t temporary income_tax regs supra for the activities above are not activities performed in decedent’s capacity as an investor under sec_1_469-5t temporary income_tax regs supra we therefore conclude that petitioners’ losses from r l air in are not losses from a passive_activity under sec_469 decedent died in date and petitioners concede that decedent did not participate in r l air for over hours in petitioners argue that the trust participated in r l air in by virtue of henn’s participation however henn’s role in the trust is unclear although henn is designated a successor trustee of the trust the trust document states that the successor trustee may not act as such unless both original trustees cease to act as trustees petitioners have presented no evidence that mrs stangeland refused to act as trustee in fact the record indicates that mrs stangeland assumed some of decedent’s responsibilities and signed the checks for resent henn testified that after roger passed lilah assumed the role of final decisionmaker this testimony leads us to conclude that mrs stangeland did not resign as trustee of the trust and thus henn was not acting as a trustee there is no evidence and petitioners do not argue that henn was employed by the trust henn was compensated by resent in and petitioners have failed to introduce evidence that henn had any formal relationship to the trust that he had any fiduciary relationship to it or that he had any powers to bind it this case is therefore materially distinguishable from carter trust ex rel fortson v united_states 256_fsupp2d_536 n d tex holding that the material_participation of a_trust should be determined by reference to the persons acting on the trust’s behalf we need not address whether or how a_trust may materially participate in an activity because we conclude that petitioners have failed to prove henn’s relationship with the trust we do not consider henn’s participation in r l air in determining whether petitioners or the trust materially participated in r l air petitioners have introduced no evidence of mrs stangeland’s participation in r l air petitioners have failed to satisfy the requirements of sec_7491 and to shift the burden_of_proof on this issue we therefore assume that mrs stangeland did not materially participate in r l air consequently we sustain respondent’s determination that r l air was a passive_activity in petitioners alternatively argue that they materially participated in r l air because they participated in r l air on a regular continuous basis and they fall under the catchall provision of sec_1_469-5t temporary income_tax regs supra petitioners do not fall under that provision because decedent’s activities such as overseeing the sale of the challenger and the purchase of the gulfstream were management activities pavlicek testified that decedent was for lack of a better word the manager of the aircraft but pinnacle air group and pinnacle air group’s employees were also involved in the management of r l air and they received compensation in consideration for their services thus under sec_1_469-5t temporary income_tax regs supra decedent’s management activities are not sufficient to constitute material_participation under this test petitioners’ final argument that they satisfied sec_1_469-5t temporary income_tax regs supra also fails to satisfy that test petitioners must show that they materially participated in r l air under another of the material_participation tests for any of the past years see id they have introduced no credible_evidence that they materially participated in r l air under any of the tests for any of the years preceding we conclude that petitioners do not meet the requirements of sec_1_469-5t temporary income_tax regs supra in sum we conclude that petitioners materially participated in r l air in and its loss during that year is not a loss from a passive_activity r l air’s losses are losses from a passive_activity in and d sec_6662 accuracy-related_penalties petitioners contest the imposition of accuracy-related_penalties for the tax years in issue sec_6662 and b imposes a 20-percent accuracy-related_penalty on any underpayment of federal_income_tax attributable to a substantial_understatement_of_income_tax sec_6662 defines a substantial_understatement_of_income_tax as an amount exceeding the greater of percent of the tax required to be shown on the return or dollar_figure under sec_7491 the commissioner bears the burden of production with regard to penalties and must come forward with sufficient evidence indicating that it is appropriate to impose penalties see 116_tc_438 however once the commissioner has met the burden of production the burden_of_proof remains with the taxpayer including the burden of proving that the penalties are inappropriate because of reasonable_cause under sec_6662 or substantial_authority under sec_6664 see rule a higbee v commissioner supra pincite petitioners had substantial understatements of income taxes in and with regard to those years the amounts required to be shown on the returns were dollar_figure and dollar_figure respectively the understatements were dollar_figure for and dollar_figure for the understatements each exceed percent of the tax required to be shown on the respective return and dollar_figure respondent has shown that penalties are appropriate with regard to and because petitioners’ losses from r l air in are not losses from a passive_activity petitioners’ deficiency in federal_income_tax for must be recalculated it appears that the recalculated deficiency will result in an understatement that exceeds percent of the tax required to be shown on the return and dollar_figure thus the sec_6662 accuracy-related_penalty will be appropriate in also we need not therefore separately discuss negligence as a ground for the penalty petitioners argue that they had substantial_authority for their treatment of resent and their characterization of r l air’s losses as nonpassive substantial_authority exists when the weight of the authorities supporting the treatment is substantial in relation to the weight of authorities supporting contrary treatment sec_1_6662-4 income_tax regs petitioners have failed to refer specifically to any of the authorities listed in sec_1_6662-4 income_tax regs the cases petitioners cite are materially distinguishable we therefore conclude that petitioners did not have substantial_authority for their tax treatment of resent and r l air the accuracy-related_penalty under sec_6662 is not imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 higbee v commissioner supra pincite the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all of the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his or her proper tax_liability id circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer id reliance on professional advice may constitute reasonable_cause and good_faith if under all the circumstances such reliance was reasonable and the taxpayer acted in good_faith 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 sec_1_6664-4 income_tax regs to justify reliance the taxpayer must show that the professional adviser was supplied with accurate information 115_tc_43 affd 299_f3d_221 3d cir decedent was a corporate executive for most of his professional career and mrs stangeland was involved in some of petitioners’ businesses petitioners have not introduced evidence of mrs stangeland’s education experience or knowledge and because they bear the burden_of_proof we cannot consider these factors in their favor we cannot conclude that petitioners’ reliance on mccrimlisk’s advice regarding the treatment of resent as a trade_or_business under sec_162 was reasonable or in good_faith petitioners deducted through resent personal investment_expenses both related to their private portfolio of interests and related to new private investments they also deducted through resent the costs of flights undertaken for charitable purposes their claiming costs of flights that had no business_purpose as business deductions is not reasonable even if blessed by a tax professional petitioners apparently deducted expenses of resent on schedule c in order to avoid limitations on charitable_contribution deductions and miscellaneous_itemized_deductions properly reportable on schedule a see sec_63 d a and b a and b the unsupportable characterization of items as business_expenses and the transparent attempt to avoid limitations on itemized_deductions negate reasonable_cause and good_faith with regard to r l air petitioners failed to provide mccrimlisk with all the information necessary for him to make a proper determination of petitioners’ tax_liabilities mccrimlisk testified that it was his belief that decedent spent over hours on r l air in but evidence supporting that belief was not introduced there are numerous incorrect assumptions in the kpmg letter the letter states that it appears more_likely_than_not that decedent satisfies the material_participation tests under sec_1_469-5t and temporary income_tax regs supra however that conclusion is based on the following assumptions decedent had the sole responsibility for running the daily business and seeing to all the details of r l air and decedent was the only other individual performing services besides the pilot who works for the leasing company these assumptions are incorrect r l air hired pinnacle air group to manage its airplanes and paid monthly fees for these management services pavlicek testified as to the services that pinnacle air group provided r l air including ensuring that the airplanes were fit to fly and that there were qualified pilots available petitioners have not provided any evidence that mccrimlisk was corrected regarding the business operations of r l air in we therefore conclude that petitioners did not act reasonably in relying on mccrimlisk’s advice or on the kpmg letter because they were not based on accurate information petitioners are therefore liable for the accuracy-related_penalties under sec_6662 to allow for further proceedings to determine decedent’s basis in r l air and recomputation of the deficiencies and penalties in accordance with this opinion an appropriate order will be issued
